Exhibit 10.1
 
[logo.jpg]


September 29, 2010                
 
Mr. Jose Mir
President
SensiVida Medical Technologies, Inc.
150 Lucius Gordon Drive, Suite 110
West Henrietta, NY 14586

 

  
Re:
Placement Agent Agreement with J.P. Turner & Company, LLC

 
Dear Mr. Mir:

 
This letter (the “Agreement”) is to set forth the terms and conditions pursuant
to which J.P. Turner & Company, L.L.C. (the “Agent”) shall, except as expressly
noted to the contrary herein, serve as, exclusive placement agent and financial
advisor in connection with the best efforts sale (the “Offering”) of new
securities of SensiVida Medical Technologies, Inc. (together with its affiliates
and subsidiaries, the “Company”), for purposes of execution of the business
plan, pursuant to all transaction documents that memorialize the Offering to be
offered only to accredited investors (the “PPM”). The Offering will be on a
reasonable best efforts basis and the securities to be sold in Offering are
expected to be convertible preferred stock and warrants to purchase common
shares (the “Securities”); however, the Company and Agent (collectively, the
“Parties”) can elect to offer different securities. The gross proceeds to be
received by the Company from the placement of the Securities are estimated to be
between $8,000,000 and $10,000,000 or any another amount that is mutually agreed
upon by the Parties.
 
The Agent’s role will include: (a) identifying and offering the Securities to
purchasers who are “accredited investors” or “qualified institutional buyers”
(“Investor(s)”) under and as defined in the Securities Act of 1933, as amended
(the “Securities Act”) (b) attempting, on a “best efforts” basis to secure
acceptable commitments from Investors to purchase the Securities (c)
coordinating the closing of sales of the Securities with Investors and the
Company, and (d) assembling co-placement agents and/or syndicate selling agents
who are FINRA members as the Agent deems appropriate (collectively, the
“Services”). If the Company has a Closing (as defined in Section 2.3),
irrespective of the amount of such Closing, the Company shall grant to Agent a
12 month exclusive first-right-of –refusal thereafter (the “Success Period”) to
sell any new securities (debt, equity, or combination of both), from the time of
the final Closing of the Offering and in accordance with Section 2.6. For the
avoidance of doubt, issuance of debt without equity features (equity features
include, but may not be limited to: conversion rights, warrants or capital
stock) shall not be deemed the sale of new securities.

 
1.0
THE PARTIES

 
1.1         The Company, with its principal office at 150 Lucius Gordon Drive,
Suite 110, West Henrietta, NY 14586.
 
1.2         The Agent, with its principal office at 3060 Peachtree Road, 11th
Floor, Atlanta, GA, 30305.
 
1.3         The persons executing this Agreement represent to each other that
they have full and complete authority to do so.
 

--------------------------------------------------------------------------------

INVESTMENT BANKING DIVISION
One Buckhead Plaza · 3060 Peachtree Road NW, iith Floor · Atlanta, Georgia 30305
www.jpturner.com · (888) 578-8763 · (404) 479-8300 · Fax (866) 636-2536
Member SIPC

 
 

--------------------------------------------------------------------------------

 

SensiVida Medical Technologies, Inc.
Placement Agent Agreement
September 29, 2010
Page 2 of 8
 
+
2.0
THE AGREEMENT

 
2.1         The Company desires to sell Securities and arrange a capital
facility through the Agent to accredited and institutional investors (the
“Investors”) and engage Agent as exclusive financial representative to identify
and solicit the Securities to the Investors. The Offering shall be on terms and
conditions satisfactory to the Company and Company Counsel shall prepare the
Memorandum for review and approval by Agent’s compliance department prior to use
thereof. If during the Term of the Agreement, or at any time within 12 months
after the termination of this Agreement, all or any part of the Offering is
placed with Investors as a result of an introduction made through Agent to the
Investors during the term of this Agreement, either a single investor, several
investors, or a related entity of the investor (collectively the “Agent
Investors”), the Company shall owe Agent the fees described herein. The Company,
at its sole discretion, can approve or decline any introduction to Agent
Investors. If the Company closes on any Offering transactions with an Agent
Investor introduced by Agent to Company pursuant to the terms of this Agreement,
it shall be understood that the Offering shall meet terms and conditions
satisfactory to the Company.
 
2.2         The Offering shall be on terms and conditions satisfactory to the
Company and should all or any part of the Offering be placed with an Agent
Investor, the Company shall owe Agent the fees described herein. Should the
Company have a Closing on any introduced transactions under this Agreement, it
shall be understood that the Offering met terms and conditions satisfactory to
the Company. Nothing in this Agreement shall constitute an undertaking by the
Agent to underwrite or otherwise purchase the Securities offered in the Offering
or any other transaction that may be developed as an alternative.
 
2.3         A Closing shall occur if any Securities have been purchased by an
Agent Investor (the “Closing”). If the Securities are purchased through multiple
fundings or stepped milestones, then each such separate funding shall be deemed
a Closing, and the fees shall be paid to the Agent at each Closing. The total
amount of the fee due to Agent shall be due and payable on the date of each
Closing and delivered to the Agent simultaneously with the delivery of the funds
to the Company. The Company shall be under no obligation to consummate the
Offering, except upon such terms as shall be acceptable to the Company in its
sole discretion.
 
2.4         The term of this Agreement commences on the date that both parties
have signed this Agreement (the “Engagement Date”) and shall continue for twelve
(12) months. (the “Term”) from the Engagement Date unless earlier terminated in
accordance with Section 4.2. Upon expiration of this Agreement, Agent shall be
entitled to receive all earned accrued compensation (as described in Section 3
herein) and un-reimbursed expenses, if any. Upon the final Closing, the Company
shall negotiate and transact exclusively with Agent regarding any sale of
securities for an additional 12 months from the final Closing.
 
2.5         The Company represents and warrants to the Agent that with respect
to the Offering: (i) the Company has consulted its own legal counsel on all
aspects of the Offering; (ii) Agent has not made any representations to the
Company to induce it to execute this Agreement other than those expressly and
directly made herein; (iii) the Company has performed its own due diligence
investigation and had the opportunity to ask questions of the Agent, Agent
Investors and their respective management teams and analyze their responses; and
(iv) the Company has not relied on any information, representations or
warranties of any individual or entity, including without limitation the Agent,
in connection with the Offering but for those made directly, personally and
expressly by the Agent Investors in the definitive transaction documents
memorializing the Offering.
 

--------------------------------------------------------------------------------

J.P. TURNER & COMPANY, LLC / INVESTMENT BANKING DIVISION
One Buckhead Plaza · 3060 Peachtree Road NW, iith Floor · Atlanta, Georgia 30305
www.jpturner.com · (888) 578-8763 · (404) 479-8300 · Fax (866) 636-2536
Member SIPC


 

--------------------------------------------------------------------------------

 

SensiVida Medical Technologies, Inc.
Placement Agent Agreement
September 29, 2010
Page 3 of 8

 
2.6         If a Closing occurs with any Agent Investors and if the Company
proposes a sale of any securities (debt or equity or combination thereof),
during the Success Period, the Company shall grant Agent a
first-right-of-refusal to be the exclusive lead placement agent of the offering
commenced during the term hereof or the Success Period (a “Follow-On Offering”).
The Company agrees that it will provide Agent written notice of its desire to
complete a Follow-On Offering and the terms proposed therefor (the date of
delivery of the notice being the “Proposal Date” and the terms therof being the
“Proposed Follow-On Terms”) give Agent sixty (60) days to complete the
Follow-On-Offering (the “Follow-On Offering Period”) from the date that Company
delivers the offering materials it deems necessary for the Follow-On Offering,
provided that Agent delivers written notice to the Company agreeing to serve as
lead placement agent for the Follow-On-Offering within 10 days following the
Proposal Date . If for whatever reason Agent chooses not to be the exclusive
lead placement agent of the Follow-On Offering, the Company will offer to make
Agent a selected dealer of the Follow-On Offering and grant it an allotment of
30% of the securities offered in the Follow-On Offering to its clients and
guarantee Agent fees and commissions at a rate equal to 70% of the rate of fees
and commissions paid to the lead placement agent for the Follow-On Offering on
the gross dollars raised by Agent

 
3.0
THE FEES AND PROVISIONS

 
3.1         The Company shall pay to Agent a non refundable retainer of fifty
thousand dollars ($50,000) (the “Retainer”). Twenty five thousand dollars
($25,000) will be due and payable upon execution of this Agreement and the
remaining balance of twenty five thousand dollars ($25,000) plus any unpaid
expenses will be due and payable upon due diligence approval by Agent and the
drafting of the PPM. The Retainer will be non-refundable and allocated for
expenses for the Offering which include, but are not limited to: due diligence,
travel and lodging, planning and coordination, legal, and implementation of the
Services (the “Offering Expenses”). The Company acknowledges that the Retainer
may not adequately cover all Offering Expenses and agrees to replenish the
retainer to a certain amount mutually agreed upon by Company and Agent and
prepay and reimburse Agent for other Offering Expenses which will include
administrative time. The Retainer will not be received against or considered
pre-payment of fees earned (as described in Sections 3.2, 3.3, 3.4, and 3.7)
with regards to the Offering.
 
3.2         Upon the initial closing the Company shall issue to Agent a
non-refundable retainer warrant to purchase up to four hundred fifty thousand
(450,000) common shares (the “Initial Retainer Warrant”) with an exercise price
equal to the initial conversion price of the Securities issued in the Offering
and a term of five (5) years from the date of issuance. Upon issuance of the
Retainer Warrants, the Retainer Warrants shall immediately vest in favor of the
Agent, be fully paid, non-assessable, and free of any restrictions on transfer
other than compliance with applicable securities laws for the transfer of
privately issued securities. The Retainer Warrants shall have a cashless
exercise provision.
 
3.3         The Company shall pay Agent a cash fee (the “Offering Fee”) equal to
sixteen percent (16.00%) of the gross proceeds of the Offering as received by
the Company from Agent Investor. The Offering Fee is equal to the sum of a ten
percent (10.00%) selling concession, three percent (3.00%) management fee, and a
three percent (3.00%) non-accountable expense fee.
 
3.4         The Company shall also issue Agent a warrant to purchase a number of
the Company’s shares of common stock (the “Common Stock”), equal in number to
sixteen percent (16.00%) of the gross proceeds provided by the Offering (the
“Placement Agent Warrant”) as received by the Company from the Agent Investors.
The Placement Agent Warrant shall have an exercise price equal to the initial
conversion price of the Securities issued in the offering (the “Strike Price”).
The Company shall also pay Agent a cash fee equal to seven percent (7.00%) of
the gross proceeds as received by the Company from exercising of the Agent
Investor’s warrants, if any (the “Warrant Solicitation Fee”).
 

--------------------------------------------------------------------------------

J.P. TURNER & COMPANY, LLC / INVESTMENT BANKING DIVISION
One Buckhead Plaza · 3060 Peachtree Road NW, iith Floor · Atlanta, Georgia 30305
www.jpturner.com · (888) 578-8763 · (404) 479-8300 · Fax (866) 636-2536
Member SIPC


 

--------------------------------------------------------------------------------

 

SensiVida Medical Technologies, Inc.
Placement Agent Agreement
September 29, 2010
Page 4 of 8

 
3.5         Upon issuance of the Placement Agent Warrant, the Placement Agent
Warrant shall immediately vest in favor of the Agent, be fully paid,
non-assessable, and free of any restrictions on transfer, except for
restrictions on transfer for privately placed securities pursuant to applicable
securities laws. The Placement Agent Warrant and Retainer Warrants
(collectively, the “Warrant”) shall be issued to Agent in the form of a warrant
agreement (the “Warrant Agreement”), which shall be in a form and content
reasonably satisfactory to the Company and to Agent and its counsel. The Warrant
Agreement shall provide for, among other provisions, the above terms and the
following: (1) The Agent will be granted the exact Registration Rights that are
provided to the Agent Investor in the Offering (2) The Warrant shall expire five
(5) years after the date that the Warrant Agreement is issued (3) The Warrant
shall have customary anti-dilution provisions for stock dividends, splits,
mergers, and sale of substantially all assets of the Company (4) Agent may
exercise the Warrant at any time after signing the Warrant Agreement and the
Company agrees to deliver the underlying common shares to the Agent within 7
days (5) The Warrant shall contain a “Cashless Exercise” provision that goes
into effect if there is not an effective registration statement for the
underlying common shares 6 months after the closing of the transaction (6) The
Company shall reserve, and at all times have available, a sufficient number of
shares of its common stock to be issued upon the exercise of the Warrant and (7)
The Company shall grant unlimited “piggy back” registration rights, at the
Company’s expense, to include the common shares underlying the Warrant in any
registration statement filed by the Company under the Securities Act of 1933, as
amended (the “Act”) relating to an underwriting of the sale of shares of common
stock or other security of the Company, except to the extent such shares could
be transferred and sold without restriction under Rule 144 promulgated under the
Act, and provided that such shares are exercisable pursuant to the Cashless
Exercise provisions set forth above.

 
3.6         The Warrant and the Agent Shares shall be issued to J.P. Turner
Partners, LP and mailed to the following address:

 
J.P. Turner Partners, LP
Attention: Patrick J. Power
3060 Peachtree Road, 11th Floor
Atlanta, GA 30305
Phone: 404.479.8300
Fax: 888.704.7512

 
3.7         The Agent is also entitled to certain compensation in the event of a
Control Transaction (as defined below). If the Company executes a letter of
intent to conduct a Control Transaction or consummates a Control Transaction
with any party (irrespective of whether Placement Agent introduced such person
to the Company) before the earlier of the last Closing and the termination date
of this Agreement, then, the Company shall pay the Agent a cash fee of 2% of the
Control Transaction consideration received upon the closing of such Control
Transaction. In addition, if the Company executes a letter of intent to conduct
a Control Transaction or consummates a Control Transaction following the Closing
within one year thereafter with a third party introduced to the Company as a
result of the efforts of the Agent, then the Company shall pay the Agent a cash
fee of 2% of the Control Transaction consideration received upon the closing of
such Control Transaction, provided that, to the extent requested by the Company,
the Agent shall be required to provide customary financial advisory services” in
connection with such Control Transaction in consideration for such cash fee. For
purposes hereof, a “Control Transaction” shall mean any transaction or series or
combination of transactions, whereby, directly or indirectly, control of, or a
majority interest in, the Company or all or substantially all of its businesses,
assets or properties, is sold, leased or otherwise transferred, including,
without limitation, a sale or exchange of capital stock or assets, a lease of
assets with or without a purchase option, a merger or consolidation, a leveraged
buy-out, a restructuring, a recapitalization, a repurchase of capital stock, an
extraordinary dividend or distribution (whether cash, property, securities or a
combination thereof), a liquidation, the formation of a joint venture or
partnership or any other similar transaction; provided, however, that the
Offering shall not constitute a Control Transaction hereunder. Notwithstanding
the foregoing, none of the following shall be deemed to be a Control
Transaction: (i) the issuance of any securities in the Offering or upon
conversion or exercise of securities issued in the Offering; (ii) the issuance
of any securities in a transaction in which Agent is acting as a placement
agent, financial advisor or underwriter to the Company or is otherwise receiving
a fee hereunder; or (iii) the issuance of any securities in any registered
public offering.
 

--------------------------------------------------------------------------------

J.P. TURNER & COMPANY, LLC / INVESTMENT BANKING DIVISION
One Buckhead Plaza · 3060 Peachtree Road NW, iith Floor · Atlanta, Georgia 30305
www.jpturner.com · (888) 578-8763 · (404) 479-8300 · Fax (866) 636-2536
Member SIPC


 

--------------------------------------------------------------------------------

 

SensiVida Medical Technologies, Inc.
Placement Agent Agreement
September 29, 2010
Page 5 of 8

 
3.8         The Company will establish escrow arrangements that are commercially
reasonable with a nationally recognized escrow agent that is approved by the
Agent. The Company shall include a covenant within the escrow agreement that
requires the Agent to be paid all of its fees described within this Agreement
either from the funds held in escrow pending the Closing or directly from the
Agent Investors in accordance with the following wiring instructions:
 
Account Name:
 
J.P. Turner & Company, L.L.C.
Bank:
 
Bank of America – Atlanta, GA
Address:
 
1500 Buford Highway
   
Buford, GA 30518
Phone:
 
(770) 497-3011
Fax:
 
(770) 945-6112
ABA Routing #:
 
026009593
Account #:
 
0033-4329-6904

 
3.9         If at any time within 12 months of a final Closing, the Company
raises additional capital from an Agent Investors, the Company shall pay the
Agent all fees as described in Section 3 and based upon the new gross dollars
received by the Company from the Agent Investor.

 
4.0
OTHER EXPENSES AND BREAK-UP FEE

 
4.1         The Company will pay or cause to be paid all costs and expenses
incident to the Offering, including, without limitation (i) preparing, printing,
or otherwise reproducing, and mailing, the disclosure PPM, and other appropriate
documents, and any amendments or supplements thereto, (ii) registering or
qualifying the Securities for offer and sale in the applicable states, as
specified by Agent, or obtaining exemptions there from, (iii) all taxes, if any,
on the issuance of the Securities, (iv) any necessary travel and lodging
expenses, including, but not limited to, due diligence, meetings, road shows, as
well as clerical overtime, which shall upon sufficient notification be paid
directly by the Company to Agent; (v) all costs of the Company’s counsel and
Agent’s counsel associated with the transactions contemplated by this Agreement;
and (vi) all other expenses related to the Private Placement. The Company also
agrees to replenish the Retainer and reimburse Agent for expenses it may incur
in performance of Services which may include, but are not limited to:
independent due diligence, postage, teleconference calls, capital conferences,
travel and lodging, and any other expenses related to the Private Placement.
 
4.2         If the Company, at any time, decides to terminate, abandon or not
conti ue to diligently and timely pursue the Offering, the Company must pay the
Agent all accrued and unpaid expenses including all its legal costs plus fifty
thousand United States Dollars ($50,000) as a break-up fee (the “Break-up Fee”).
 

--------------------------------------------------------------------------------

J.P. TURNER & COMPANY, LLC / INVESTMENT BANKING DIVISION
One Buckhead Plaza · 3060 Peachtree Road NW, iith Floor · Atlanta, Georgia 30305
www.jpturner.com · (888) 578-8763 · (404) 479-8300 · Fax (866) 636-2536
Member SIPC


 

--------------------------------------------------------------------------------

 

SensiVida Medical Technologies, Inc.
Placement Agent Agreement
September 29, 2010
Page 6 of 8

 
5.0
OTHER

 
5.1         The Company covenants and agrees to provide Agent with copies of all
press releases, quarterly and annual financial statements, and other material
public information.
 
5.2         The Company will provide the Agent with all information reasonably
requested by it for the purpose of rendering the services including, but not
limited to: reasonable access to the Company’s executive management, board of
directors, and the Company’s counsel; all financial statements, cost analysis,
projections, and budgets; copies of all management, consulting, and D&O
agreements; an updated D&O questionnaire, complete disclosure on any current or
pending legal proceeding on the Company and its management team; and business,
market, and product plans. Agent agrees to keep confidential any and all
material non-public information provided under this Agreement, except for
disclosures to potential Agent Investors that have executed a confidentiality
agreement in favor of the Company to hold such information confidential unless
and until it becomes publicly disclosed.
 
5.3         The Agent will, in performing the services, be entitled to rely on
and assume, without investigation or verification or any obligation or duty to
do so, the accuracy and completeness of all public information released by the
Company.
 
5.4         Any arrangements made by the Company with any broker or other
persons with whom the Company is or may be involved are the total responsibility
of the Company. Upon payment made by the Company to Agent of Agent’s fee, Agent
will hold the Company free and harmless from any and all claims, liabilities,
commissions, fees, or expenses in connection with the transaction from any party
who alleges a relationship with or through Agent and the Agent Investors.
 
5.5         The Company shall supply to Agent, logos, trademarks, slogans, and
similar designs of itself and all subsidiaries and agrees to Agent’s perpetual
use thereafter in “Tombstones” that reflect the Agent’s fundraising efforts to
the extent such Offering has been publicly disclosed.
 
5.6         Following the initial Closing, the Company agrees to attend the
annual J.P. Turner & Company Investment Banking Conference (April 2010) and also
one other capital conference selected by the Agent during the 12 month period
following the last Closing. The estimated cost for each conference is
approximately $15,000. The Company agrees to pay of all of Agent’s pre-approved
and “reasonable” expenses for each conference, which will include, but is not
limited to, acceptable lodging and travel, printing of material, postage, and
any other cost that Agent may incur in introducing the Company at the
conferences.
 
5.7         In the event of any dispute between the Company and Agent arising
under or pursuant to the terms of this Agreement, or any matters arising under
the terms of this Agreement, the same shall be settled only by arbitration
through FINRA Dispute Resolution in Fulton County, State of Georgia, in
accordance with the Code of Arbitration Procedure published by FINRA Dispute
Resolution. The determination of the arbitrators shall be final and binding upon
the Company and Agent and may be enforced in any court of appropriate
jurisdiction. This Agreement shall be construed by and governed exclusively
under the laws of the State of Georgia, without regard to its conflicts of law
provisions.
 

--------------------------------------------------------------------------------

J.P. TURNER & COMPANY, LLC / INVESTMENT BANKING DIVISION
One Buckhead Plaza · 3060 Peachtree Road NW, iith Floor · Atlanta, Georgia 30305
www.jpturner.com · (888) 578-8763 · (404) 479-8300 · Fax (866) 636-2536
Member SIPC


 

--------------------------------------------------------------------------------

 

SensiVida Medical Technologies, Inc.
Placement Agent Agreement
September 29, 2010
Page 7 of 8

 
5.8         The Company agrees to indemnify and hold harmless Agent and each
person, if any, who controls Agent within the meaning of the Act, its officers,
employees, agents, and the Agent’s counsel (collectively, the “Agent and its
Personnel”) from and against any losses, claims, damages or liabilities, joint
or several (which shall, for all purposes of this Agreement, include, but not be
limited to, all reasonable costs of defense, investigation and collection and
all reasonable attorneys’ fees), to which Agent and its Personnel may become
subject, under the Act or otherwise, insofar, as such losses, claims, damages or
liabilities (or actions in respect thereof); (i) arising out of or are based
upon any untrue statement or alleged untrue statement of any material fact made
by the Company its officers, employees, agents, and the legal counsel; (ii)
arising out of or are based upon any omission or alleged omission of material
fact necessary to make any statement not misleading, made by the Company its
officers, employees, agents, and its legal counsel; (iii) arising in any manner
out of or in connection with the performing of services by Agent hereunder,
providing such losses, claims, damages or liabilities are not the result of
Agent’s and/or its Personnel’s own malfeasance gross negligence or willful
misconduct; and (iv) arising out of or based upon any violation of the
representations and warranties of the Agent Investor, providing Agent and/or its
Personnel were unaware of such violations.
 
5.9         If any clause or provision of this Agreement is illegal, invalid or
unenforceable under applicable present or future Laws effective during the Term,
the remainder of this Agreement shall not be affected. In lieu of each clause or
provision of this Agreement that is illegal, invalid or unenforceable, there
shall be added as a part of this Agreement a clause or provision as nearly
identical as may be possible and as may be legal, valid and enforceable. In the
event any clause or provision of this Agreement is illegal, invalid or
unenforceable as aforesaid and the effect of such illegality, invalidity or
unenforceability is that either party no longer has the substantial benefit of
its bargain under this Agreement and a clause or provision as nearly identical
as may be possible cannot be added, then, in such event, such party may in its
discretion cancel and terminate this entire Agreement provided such party
exercises such right within a reasonable time after such occurrence.
 
5.10       The parties agree and acknowledge that they have jointly participated
in the negotiation and drafting of this Agreement and that this Agreement has
been fully reviewed and negotiated by the parties and their respective counsel.
In the event of an ambiguity or question of intent or interpretation arises,
this Agreement shall be construed as if drafted jointly by the parties and no
presumptions or burdens of proof shall arise favoring any party by virtue of the
authorship of any of the provisions of this Agreement.
 
5.11       This Agreement may not be modified, amended, supplemented, canceled
or discharged, except by written instrument executed by all parties. No failure
to exercise, and no delay in exercising, any right, power or privilege under
this Agreement shall operate as a waiver, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude the exercise of any
other right, power or privilege. No waiver of any breach of any provision shall
be deemed to be a waiver of any preceding or succeeding breach of the same or
any other provision, nor shall any waiver be implied from any course of dealing
between the parties. To be effective, all waivers must be in writing, signed by
both parties. The rights and remedies of the parties under this Agreement are in
addition to all other rights and remedies, at law or equity, that they may have
against each other except as may be specifically limited herein.
 
5.12       This Agreement contains the entire agreement between Agent and the
Company concerning the introduction of Agent Investors to the Company and
correctly sets forth the rights and duties of each of the parties to each other
concerning that matter as of this date. Any agreement or representation
concerning the subject matter of this Agreement or the duties of Agent to the
Company in relation thereto, not set forth in this Agreement, is null and void.
 
5.13       The Parties agree that any amendment or modification to the Agreement
shall be by written instrument only and must be executed by a representative,
with complete authority, from Company and Agent.
 

--------------------------------------------------------------------------------

J.P. TURNER & COMPANY, LLC / INVESTMENT BANKING DIVISION
One Buckhead Plaza · 3060 Peachtree Road NW, iith Floor · Atlanta, Georgia 30305
www.jpturner.com · (888) 578-8763 · (404) 479-8300 · Fax (866) 636-2536
Member SIPC


 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
 
September 29, 2010                
 
Mr. Jose Mir
President
SensiVida Medical Technologies, Inc.
150 Lucius Gordon Drive, Suite 110
West Henrietta, NY 14586

 

 
Re:
Placement Agent Agreement with J.P. Turner & Company, LLC

 
Dear Mr. Mir:
 
This letter (the “Agreement”) is to set forth the terms and conditions pursuant
to which J.P. Turner & Company, L.L.C. (the “Agent”) shall, except as expressly
noted to the contrary herein, serve as, exclusive placement agent and financial
advisor in connection with the best efforts sale (the “Offering”) of new
securities of SensiVida Medical Technologies, Inc. (together with its affiliates
and subsidiaries, the “Company”), for purposes of execution of the business
plan, pursuant to all transaction documents that memorialize the Offering to be
offered only to accredited investors (the “PPM”). The Offering will be on a
reasonable best efforts basis and the securities to be sold in Offering are
expected to be convertible preferred stock and warrants to purchase common
shares (the “Securities”); however, the Company and Agent (collectively, the
“Parties”) can elect to offer different securities. The gross proceeds to be
received by the Company from the placement of the Securities are estimated to be
between $8,000,000 and $10,000,000 or any another amount that is mutually agreed
upon by the Parties.
 
The Agent’s role will include: (a) identifying and offering the Securities to
purchasers who are “accredited investors” or “qualified institutional buyers”
(“Investor(s)”) under and as defined in the Securities Act of 1933, as amended
(the “Securities Act”) (b) attempting, on a “best efforts” basis to secure
acceptable commitments from Investors to purchase the Securities (c)
coordinating the closing of sales of the Securities with Investors and the
Company, and (d) assembling co-placement agents and/or syndicate selling agents
who are FINRA members as the Agent deems appropriate (collectively, the
“Services”). If the Company has a Closing (as defined in Section 2.3),
irrespective of the amount of such Closing, the Company shall grant to Agent a
12 month exclusive first-right-of –refusal thereafter (the “Success Period”) to
sell any new securities (debt, equity, or combination of both), from the time of
the final Closing of the Offering and in accordance with Section 2.6. For the
avoidance of doubt, issuance of debt without equity features (equity features
include, but may not be limited to: conversion rights, warrants or capital
stock) shall not be deemed the sale of new securities.

 
1.0
THE PARTIES

 
1.1         The Company, with its principal office at 150 Lucius Gordon Drive,
Suite 110, West Henrietta, NY 14586.
 
1.2         The Agent, with its principal office at 3060 Peachtree Road, 11th
Floor, Atlanta, GA, 30305.
 
1.3         The persons executing this Agreement represent to each other that
they have full and complete authority to do so.
 

--------------------------------------------------------------------------------

INVESTMENT BANKING DIVISION
One Buckhead Plaza · 3060 Peachtree Road NW, iith Floor · Atlanta, Georgia 30305
www.jpturner.com · (888) 578-8763 · (404) 479-8300 · Fax (866) 636-2536
Member SIPC


 

--------------------------------------------------------------------------------

 

SensiVida Medical Technologies, Inc.
Placement Agent Agreement
September 29, 2010
Page 2 of 8
 
+
2.0
THE AGREEMENT

 
2.1         The Company desires to sell Securities and arrange a capital
facility through the Agent to accredited and institutional investors (the
“Investors”) and engage Agent as exclusive financial representative to identify
and solicit the Securities to the Investors. The Offering shall be on terms and
conditions satisfactory to the Company and Company Counsel shall prepare the
Memorandum for review and approval by Agent’s compliance department prior to use
thereof. If during the Term of the Agreement, or at any time within 12 months
after the termination of this Agreement, all or any part of the Offering is
placed with Investors as a result of an introduction made through Agent to the
Investors during the term of this Agreement, either a single investor, several
investors, or a related entity of the investor (collectively the “Agent
Investors”), the Company shall owe Agent the fees described herein. The Company,
at its sole discretion, can approve or decline any introduction to Agent
Investors. If the Company closes on any Offering transactions with an Agent
Investor introduced by Agent to Company pursuant to the terms of this Agreement,
it shall be understood that the Offering shall meet terms and conditions
satisfactory to the Company.
 
2.2         The Offering shall be on terms and conditions satisfactory to the
Company and should all or any part of the Offering be placed with an Agent
Investor, the Company shall owe Agent the fees described herein. Should the
Company have a Closing on any introduced transactions under this Agreement, it
shall be understood that the Offering met terms and conditions satisfactory to
the Company. Nothing in this Agreement shall constitute an undertaking by the
Agent to underwrite or otherwise purchase the Securities offered in the Offering
or any other transaction that may be developed as an alternative.
 
2.3         A Closing shall occur if any Securities have been purchased by an
Agent Investor (the “Closing”). If the Securities are purchased through multiple
fundings or stepped milestones, then each such separate funding shall be deemed
a Closing, and the fees shall be paid to the Agent at each Closing. The total
amount of the fee due to Agent shall be due and payable on the date of each
Closing and delivered to the Agent simultaneously with the delivery of the funds
to the Company. The Company shall be under no obligation to consummate the
Offering, except upon such terms as shall be acceptable to the Company in its
sole discretion.
 
2.4         The term of this Agreement commences on the date that both parties
have signed this Agreement (the “Engagement Date”) and shall continue for twelve
(12) months. (the “Term”) from the Engagement Date unless earlier terminated in
accordance with Section 4.2. Upon expiration of this Agreement, Agent shall be
entitled to receive all earned accrued compensation (as described in Section 3
herein) and un-reimbursed expenses, if any. Upon the final Closing, the Company
shall negotiate and transact exclusively with Agent regarding any sale of
securities for an additional 12 months from the final Closing.
 
2.5         The Company represents and warrants to the Agent that with respect
to the Offering: (i) the Company has consulted its own legal counsel on all
aspects of the Offering; (ii) Agent has not made any representations to the
Company to induce it to execute this Agreement other than those expressly and
directly made herein; (iii) the Company has performed its own due diligence
investigation and had the opportunity to ask questions of the Agent, Agent
Investors and their respective management teams and analyze their responses; and
(iv) the Company has not relied on any information, representations or
warranties of any individual or entity, including without limitation the Agent,
in connection with the Offering but for those made directly, personally and
expressly by the Agent Investors in the definitive transaction documents
memorializing the Offering.
 

--------------------------------------------------------------------------------

J.P. TURNER & COMPANY, LLC / INVESTMENT BANKING DIVISION
One Buckhead Plaza · 3060 Peachtree Road NW, iith Floor · Atlanta, Georgia 30305
www.jpturner.com · (888) 578-8763 · (404) 479-8300 · Fax (866) 636-2536
Member SIPC

 
 

--------------------------------------------------------------------------------

 

SensiVida Medical Technologies, Inc.
Placement Agent Agreement
September 29, 2010
Page 3 of 8

 
2.6         If a Closing occurs with any Agent Investors and if the Company
proposes a sale of any securities (debt or equity or combination thereof),
during the Success Period, the Company shall grant Agent a
first-right-of-refusal to be the exclusive lead placement agent of the offering
commenced during the term hereof or the Success Period (a “Follow-On Offering”).
The Company agrees that it will provide Agent written notice of its desire to
complete a Follow-On Offering and the terms proposed therefor (the date of
delivery of the notice being the “Proposal Date” and the terms therof being the
“Proposed Follow-On Terms”) give Agent sixty (60) days to complete the
Follow-On-Offering (the “Follow-On Offering Period”) from the date that Company
delivers the offering materials it deems necessary for the Follow-On Offering,
provided that Agent delivers written notice to the Company agreeing to serve as
lead placement agent for the Follow-On-Offering within 10 days following the
Proposal Date . If for whatever reason Agent chooses not to be the exclusive
lead placement agent of the Follow-On Offering, the Company will offer to make
Agent a selected dealer of the Follow-On Offering and grant it an allotment of
30% of the securities offered in the Follow-On Offering to its clients and
guarantee Agent fees and commissions at a rate equal to 70% of the rate of fees
and commissions paid to the lead placement agent for the Follow-On Offering on
the gross dollars raised by Agent
 
3.0
THE FEES AND PROVISIONS

 
3.1         The Company shall pay to Agent a non refundable retainer of fifty
thousand dollars ($50,000) (the “Retainer”). Twenty five thousand dollars
($25,000) will be due and payable upon execution of this Agreement and the
remaining balance of twenty five thousand dollars ($25,000) plus any unpaid
expenses will be due and payable upon due diligence approval by Agent and the
drafting of the PPM. The Retainer will be non-refundable and allocated for
expenses for the Offering which include, but are not limited to: due diligence,
travel and lodging, planning and coordination, legal, and implementation of the
Services (the “Offering Expenses”). The Company acknowledges that the Retainer
may not adequately cover all Offering Expenses and agrees to replenish the
retainer to a certain amount mutually agreed upon by Company and Agent and
prepay and reimburse Agent for other Offering Expenses which will include
administrative time. The Retainer will not be received against or considered
pre-payment of fees earned (as described in Sections 3.2, 3.3, 3.4, and 3.7)
with regards to the Offering.
 
3.2         Upon the initial closing the Company shall issue to Agent a
non-refundable retainer warrant to purchase up to four hundred fifty thousand
(450,000) common shares (the “Initial Retainer Warrant”) with an exercise price
equal to the initial conversion price of the Securities issued in the Offering
and a term of five (5) years from the date of issuance. Upon issuance of the
Retainer Warrants, the Retainer Warrants shall immediately vest in favor of the
Agent, be fully paid, non-assessable, and free of any restrictions on transfer
other than compliance with applicable securities laws for the transfer of
privately issued securities. The Retainer Warrants shall have a cashless
exercise provision.
 
3.3         The Company shall pay Agent a cash fee (the “Offering Fee”) equal to
sixteen percent (16.00%) of the gross proceeds of the Offering as received by
the Company from Agent Investor. The Offering Fee is equal to the sum of a ten
percent (10.00%) selling concession, three percent (3.00%) management fee, and a
three percent (3.00%) non-accountable expense fee.
 
3.4         The Company shall also issue Agent a warrant to purchase a number of
the Company’s shares of common stock (the “Common Stock”), equal in number to
sixteen percent (16.00%) of the gross proceeds provided by the Offering (the
“Placement Agent Warrant”) as received by the Company from the Agent Investors.
The Placement Agent Warrant shall have an exercise price equal to the initial
conversion price of the Securities issued in the offering (the “Strike Price”).
The Company shall also pay Agent a cash fee equal to seven percent (7.00%) of
the gross proceeds as received by the Company from exercising of the Agent
Investor’s warrants, if any (the “Warrant Solicitation Fee”).
 

--------------------------------------------------------------------------------

J.P. TURNER & COMPANY, LLC / INVESTMENT BANKING DIVISION
One Buckhead Plaza · 3060 Peachtree Road NW, iith Floor · Atlanta, Georgia 30305
www.jpturner.com · (888) 578-8763 · (404) 479-8300 · Fax (866) 636-2536
Member SIPC


 

--------------------------------------------------------------------------------

 

SensiVida Medical Technologies, Inc.
Placement Agent Agreement
September 29, 2010
Page 4 of 8

 
3.5         Upon issuance of the Placement Agent Warrant, the Placement Agent
Warrant shall immediately vest in favor of the Agent, be fully paid,
non-assessable, and free of any restrictions on transfer, except for
restrictions on transfer for privately placed securities pursuant to applicable
securities laws. The Placement Agent Warrant and Retainer Warrants
(collectively, the “Warrant”) shall be issued to Agent in the form of a warrant
agreement (the “Warrant Agreement”), which shall be in a form and content
reasonably satisfactory to the Company and to Agent and its counsel. The Warrant
Agreement shall provide for, among other provisions, the above terms and the
following: (1) The Agent will be granted the exact Registration Rights that are
provided to the Agent Investor in the Offering (2) The Warrant shall expire five
(5) years after the date that the Warrant Agreement is issued (3) The Warrant
shall have customary anti-dilution provisions for stock dividends, splits,
mergers, and sale of substantially all assets of the Company (4) Agent may
exercise the Warrant at any time after signing the Warrant Agreement and the
Company agrees to deliver the underlying common shares to the Agent within 7
days (5) The Warrant shall contain a “Cashless Exercise” provision that goes
into effect if there is not an effective registration statement for the
underlying common shares 6 months after the closing of the transaction (6) The
Company shall reserve, and at all times have available, a sufficient number of
shares of its common stock to be issued upon the exercise of the Warrant and (7)
The Company shall grant unlimited “piggy back” registration rights, at the
Company’s expense, to include the common shares underlying the Warrant in any
registration statement filed by the Company under the Securities Act of 1933, as
amended (the “Act”) relating to an underwriting of the sale of shares of common
stock or other security of the Company, except to the extent such shares could
be transferred and sold without restriction under Rule 144 promulgated under the
Act, and provided that such shares are exercisable pursuant to the Cashless
Exercise provisions set forth above.
 
3.6         The Warrant and the Agent Shares shall be issued to J.P. Turner
Partners, LP and mailed to the following address:

 
J.P. Turner Partners, LP
Attention: Patrick J. Power
3060 Peachtree Road, 11th Floor
Atlanta, GA 30305
Phone: 404.479.8300
Fax: 888.704.7512
 
3.7         The Agent is also entitled to certain compensation in the event of a
Control Transaction (as defined below). If the Company executes a letter of
intent to conduct a Control Transaction or consummates a Control Transaction
with any party (irrespective of whether Placement Agent introduced such person
to the Company) before the earlier of the last Closing and the termination date
of this Agreement, then, the Company shall pay the Agent a cash fee of 2% of the
Control Transaction consideration received upon the closing of such Control
Transaction. In addition, if the Company executes a letter of intent to conduct
a Control Transaction or consummates a Control Transaction following the Closing
within one year thereafter with a third party introduced to the Company as a
result of the efforts of the Agent, then the Company shall pay the Agent a cash
fee of 2% of the Control Transaction consideration received upon the closing of
such Control Transaction, provided that, to the extent requested by the Company,
the Agent shall be required to provide customary financial advisory services in
connection with such Control Transaction in consideration for such cash fee. For
purposes hereof, a “Control Transaction” shall mean any transaction or series or
combination of transactions, whereby, directly or indirectly, control of, or a
majority interest in, the Company or all or substantially all of its businesses,
assets or properties, is sold, leased or otherwise transferred, including,
without limitation, a sale or exchange of capital stock or assets, a lease of
assets with or without a purchase option, a merger or consolidation, a leveraged
buy-out, a restructuring, a recapitalization, a repurchase of capital stock, an
extraordinary dividend or distribution (whether cash, property, securities or a
combination thereof), a liquidation, the formation of a joint venture or
partnership or any other similar transaction; provided, however, that the
Offering shall not constitute a Control Transaction hereunder. Notwithstanding
the foregoing, none of the following shall be deemed to be a Control
Transaction: (i) the issuance of any securities in the Offering or upon
conversion or exercise of securities issued in the Offering; (ii) the issuance
of any securities in a transaction in which Agent is acting as a placement
agent, financial advisor or underwriter to the Company or is otherwise receiving
a fee hereunder; or (iii) the issuance of any securities in any registered
public offering.
 

--------------------------------------------------------------------------------

J.P. TURNER & COMPANY, LLC / INVESTMENT BANKING DIVISION
One Buckhead Plaza · 3060 Peachtree Road NW, iith Floor · Atlanta, Georgia 30305
www.jpturner.com · (888) 578-8763 · (404) 479-8300 · Fax (866) 636-2536
Member SIPC


 

--------------------------------------------------------------------------------

 

SensiVida Medical Technologies, Inc.
Placement Agent Agreement
September 29, 2010
Page 5 of 8

 
3.8         The Company will establish escrow arrangements that are commercially
reasonable with a nationally recognized escrow agent that is approved by the
Agent. The Company shall include a covenant within the escrow agreement that
requires the Agent to be paid all of its fees described within this Agreement
either from the funds held in escrow pending the Closing or directly from the
Agent Investors in accordance with the following wiring instructions:
 
Account Name:
 
J.P. Turner & Company, L.L.C.
Bank:
 
Bank of America – Atlanta, GA
Address:
 
1500 Buford Highway
   
Buford,GA 30518
Phone:
 
(770) 497-3011
Fax:
 
(770) 945-6112
ABA Routing#:
 
026009593
Account #:
 
0033-4329-6904

 
3.9          If at any time within 12 months of a final Closing, the Company
raises additional capital from an Agent Investors, the Company shall pay the
Agent all fees as described in Section 3 and based upon the new gross dollars
received by the Company from the Agent Investor.

 
4.0
OTHER EXPENSES AND BREAK-UP FEE

 
4.1         The Company will pay or cause to be paid all costs and expenses
incident to the Offering, including, without limitation (i) preparing, printing,
or otherwise reproducing, and mailing, the disclosure PPM, and other appropriate
documents, and any amendments or supplements thereto, (ii) registering or
qualifying the Securities for offer and sale in the applicable states, as
specified by Agent, or obtaining exemptions there from, (iii) all taxes, if any,
on the issuance of the Securities, (iv) any necessary travel and lodging
expenses, including, but not limited to, due diligence, meetings, road shows, as
well as clerical overtime, which shall upon sufficient notification be paid
directly by the Company to Agent; (v) all costs of the Company’s counsel and
Agent’s counsel associated with the transactions contemplated by this Agreement;
and (vi) all other expenses related to the Private Placement. The Company also
agrees to replenish the Retainer and reimburse Agent for expenses it may incur
in performance of Services which may include, but are not limited to:
independent due diligence, postage, teleconference calls, capital conferences,
travel and lodging, and any other expenses related to the Private Placement.
 
4.2         If the Company, at any time, decides to terminate, abandon or not
conti ue to diligently and timely pursue the Offering, the Company must pay the
Agent all accrued and unpaid expenses including all its legal costs plus fifty
thousand United States Dollars ($50,000) as a break-up fee (the “Break-up Fee”).
 

--------------------------------------------------------------------------------

J.P. TURNER & COMPANY, LLC / INVESTMENT BANKING DIVISION
One Buckhead Plaza · 3060 Peachtree Road NW, iith Floor · Atlanta, Georgia 30305
www.jpturner.com · (888) 578-8763 · (404) 479-8300 · Fax (866) 636-2536
Member SIPC


 

--------------------------------------------------------------------------------

 

SensiVida Medical Technologies, Inc.
Placement Agent Agreement
September 29, 2010
Page 6 of 8
 
5.0
OTHER

 
5.1         The Company covenants and agrees to provide Agent with copies of all
press releases, quarterly and annual financial statements, and other material
public information.
 
5.2         The Company will provide the Agent with all information reasonably
requested by it for the purpose of rendering the services including, but not
limited to: reasonable access to the Company’s executive management, board of
directors, and the Company’s counsel; all financial statements, cost analysis,
projections, and budgets; copies of all management, consulting, and D&O
agreements; an updated D&O questionnaire, complete disclosure on any current or
pending legal proceeding on the Company and its management team; and business,
market, and product plans. Agent agrees to keep confidential any and all
material non-public information provided under this Agreement, except for
disclosures to potential Agent Investors that have executed a confidentiality
agreement in favor of the Company to hold such information confidential unless
and until it becomes publicly disclosed.
 
5.3         The Agent will, in performing the services, be entitled to rely on
and assume, without investigation or verification or any obligation or duty to
do so, the accuracy and completeness of all public information released by the
Company.
 
5.4         Any arrangements made by the Company with any broker or other
persons with whom the Company is or may be involved are the total responsibility
of the Company. Upon payment made by the Company to Agent of Agent’s fee, Agent
will hold the Company free and harmless from any and all claims, liabilities,
commissions, fees, or expenses in connection with the transaction from any party
who alleges a relationship with or through Agent and the Agent Investors.
 
5.5         The Company shall supply to Agent, logos, trademarks, slogans, and
similar designs of itself and all subsidiaries and agrees to Agent’s perpetual
use thereafter in “Tombstones” that reflect the Agent’s fundraising efforts to
the extent such Offering has been publicly disclosed.
 
5.6         Following the initial Closing, the Company agrees to attend the
annual J.P. Turner & Company Investment Banking Conference (April 2010) and also
one other capital conference selected by the Agent during the 12 month period
following the last Closing. The estimated cost for each conference is
approximately $15,000. The Company agrees to pay of all of Agent’s pre-approved
and “reasonable” expenses for each conference, which will include, but is not
limited to, acceptable lodging and travel, printing of material, postage, and
any other cost that Agent may incur in introducing the Company at the
conferences.
 
5.7         In the event of any dispute between the Company and Agent arising
under or pursuant to the terms of this Agreement, or any matters arising under
the terms of this Agreement, the same shall be settled only by arbitration
through FINRA Dispute Resolution in Fulton County, State of Georgia, in
accordance with the Code of Arbitration Procedure published by FINRA Dispute
Resolution. The determination of the arbitrators shall be final and binding upon
the Company and Agent and may be enforced in any court of appropriate
jurisdiction. This Agreement shall be construed by and governed exclusively
under the laws of the State of Georgia, without regard to its conflicts of law
provisions.
 

--------------------------------------------------------------------------------

J.P. TURNER & COMPANY, LLC / INVESTMENT BANKING DIVISION
One Buckhead Plaza · 3060 Peachtree Road NW, iith Floor · Atlanta, Georgia 30305
www.jpturner.com · (888) 578-8763 · (404) 479-8300 · Fax (866) 636-2536
Member SIPC


 

--------------------------------------------------------------------------------

 

SensiVida Medical Technologies, Inc.
Placement Agent Agreement
September 29, 2010
Page 7 of 8

 
5.8         The Company agrees to indemnify and hold harmless Agent and each
person, if any, who controls Agent within the meaning of the Act, its officers,
employees, agents, and the Agent’s counsel (collectively, the “Agent and its
Personnel”) from and against any losses, claims, damages or liabilities, joint
or several (which shall, for all purposes of this Agreement, include, but not be
limited to, all reasonable costs of defense, investigation and collection and
all reasonable attorneys’ fees), to which Agent and its Personnel may become
subject, under the Act or otherwise, insofar, as such losses, claims, damages or
liabilities (or actions in respect thereof); (i) arising out of or are based
upon any untrue statement or alleged untrue statement of any material fact made
by the Company its officers, employees, agents, and the legal counsel; (ii)
arising out of or are based upon any omission or alleged omission of material
fact necessary to make any statement not misleading, made by the Company its
officers, employees, agents, and its legal counsel; (iii) arising in any manner
out of or in connection with the performing of services by Agent hereunder,
providing such losses, claims, damages or liabilities are not the result of
Agent’s and/or its Personnel’s own malfeasance gross negligence or willful
misconduct; and (iv) arising out of or based upon any violation of the
representations and warranties of the Agent Investor, providing Agent and/or its
Personnel were unaware of such violations.
 
5.9         If any clause or provision of this Agreement is illegal, invalid or
unenforceable under applicable present or future Laws effective during the Term,
the remainder of this Agreement shall not be affected. In lieu of each clause or
provision of this Agreement that is illegal, invalid or unenforceable, there
shall be added as a part of this Agreement a clause or provision as nearly
identical as may be possible and as may be legal, valid and enforceable. In the
event any clause or provision of this Agreement is illegal, invalid or
unenforceable as aforesaid and the effect of such illegality, invalidity or
unenforceability is that either party no longer has the substantial benefit of
its bargain under this Agreement and a clause or provision as nearly identical
as may be possible cannot be added, then, in such event, such party may in its
discretion cancel and terminate this entire Agreement provided such party
exercises such right within a reasonable time after such occurrence.
 
5.10       The parties agree and acknowledge that they have jointly participated
in the negotiation and drafting of this Agreement and that this Agreement has
been fully reviewed and negotiated by the parties and their respective counsel.
In the event of an ambiguity or question of intent or interpretation arises,
this Agreement shall be construed as if drafted jointly by the parties and no
presumptions or burdens of proof shall arise favoring any party by virtue of the
authorship of any of the provisions of this Agreement.
 
5.11       This Agreement may not be modified, amended, supplemented, canceled
or discharged, except by written instrument executed by all parties. No failure
to exercise, and no delay in exercising, any right, power or privilege under
this Agreement shall operate as a waiver, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude the exercise of any
other right, power or privilege. No waiver of any breach of any provision shall
be deemed to be a waiver of any preceding or succeeding breach of the same or
any other provision, nor shall any waiver be implied from any course of dealing
between the parties. To be effective, all waivers must be in writing, signed by
both parties. The rights and remedies of the parties under this Agreement are in
addition to all other rights and remedies, at law or equity, that they may have
against each other except as may be specifically limited herein.
 
5.12       This Agreement contains the entire agreement between Agent and the
Company concerning the introduction of Agent Investors to the Company and
correctly sets forth the rights and duties of each of the parties to each other
concerning that matter as of this date. Any agreement or representation
concerning the subject matter of this Agreement or the duties of Agent to the
Company in relation thereto, not set forth in this Agreement, is null and void.
 
5.13       The Parties agree that any amendment or modification to the Agreement
shall be by written instrument only and must be executed by a representative,
with complete authority, from Company and Agent.
 

--------------------------------------------------------------------------------

J.P. TURNER & COMPANY, LLC / INVESTMENT BANKING DIVISION
One Buckhead Plaza · 3060 Peachtree Road NW, iith Floor · Atlanta, Georgia 30305
www.jpturner.com · (888) 578-8763 · (404) 479-8300 · Fax (866) 636-2536
Member SIPC


 

--------------------------------------------------------------------------------

 

SensiVida Medical Technologies, Inc.
Placement Agent Agreement
September 29, 2010
Page 8 of 8
 
If the foregoing is in accordance with your understanding, kindly confirm your
acceptance by signing and returning the Agreement, which will thereupon
constitute an agreement between us.



 
Yours very truly,
     
  /s/ Patrick J. Power
 
Patrick J. Power
 
Managing Director, Investment Banking
 
J.P. Turner & Company, LLC



Accepted and approved this 1st day of October , 2010


By:
  /s/ Jose Mir
 
Mr. Jose Mir
 
President
 
SensiVida Medical Technologies, Inc.
 

 

--------------------------------------------------------------------------------

J.P. TURNER & COMPANY, LLC / INVESTMENT BANKING DIVISION
One Buckhead Plaza · 3060 Peachtree Road NW, iith Floor · Atlanta, Georgia 30305
www.jpturner.com · (888) 578-8763 · (404) 479-8300 · Fax (866) 636-2536
Member SIPC


 

--------------------------------------------------------------------------------

 